DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

6.	Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0068594 (hereinafter “Li”), in view of U.S. Publication No. 2016/0323855 (hereinafter “Nakamura”), and in further view of U.S. Publication No. 2016/0323087 (hereinafter “Kim”).

Regarding claim 1: Li teaches a terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: 
a control information detection unit configured to detect radio resource control (RRC) information including a configuration of uplink control information (See, e.g., [0047], [0250]; a terminal receives RRC control information); and 
a transmitter configured to transmit a scheduling request (SR) for requesting a resource of an uplink shared channel for data transmission (See, e.g., [0234], [0235]; the terminal transmits a scheduling request), 
wherein the configuration of the uplink control information detected by the control information detection unit includes multiple configurations for the SR request including at least a first resource used to transmit the SR request for transmission of a first transport block and a second resource used to transmit the SR request for transmission of a second transport block (See, e.g., [0091]; see also [0007]-[0013]; multiple resources are configured), and 
the transmitter transmits the SR request in the first resource in a case that a higher layer provides at least the first transport block, and transmits the SR request in the second resource in a (See, e.g., [0234], [0235]; the terminal transmits a scheduling request based on higher layer signaling).
Li does not explicitly state “a first MCS index table used for the transmission of the first transport block [that] can specify a combination of a modulation order and a coding rate with a frequency utilization efficiency lower than a lowest frequency utilization efficiency usable in a second MCS index table used for the transmission of the second transport block.” However, these features are taught by Nakamura (See, e.g., figures 4-6; see also p. 18, reference claim 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nakamura, such as the table/parameter correlation functionality, within the system of Li, in order to promote throughout and/or reduce latency.
To the extent Li modified Nakamura does not teach or inherently include the feature of a respective “second MCS table,” this feature is nevertheless taught by Kim (See, e.g., the abstract, [0007]-[0013]; and p. 16, reference claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the table/parameter correlation functionality, within the system of Li modified by Nakamura, in order to increase data transmission efficiency.

Regarding claim 6: Li modified by Nakamura and Kim further teaches wherein in the transmission of the first transport block, at least one of following conditions is satisfied: an uplink grant is notified in a DCI format different from that for the transmission of the second transport block; an MCS table different from that for the transmission of the second transport block is used; an MCS having a lower frequency utilization efficiency than an MCS for the transmission of the second transport block can be used; the number of hybrid automatic repeat request (HARQ) processes that can be used is less than that for the transmission of the second transport block; and the number of (See, e.g., Li [0048]-[0057]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claim 7: Li modified by Nakamura and Kim further teaches wherein the first resource used to transmit the SR request for the transmission of the first transport block is configured by a DCI format (See, e.g., Nakamura [0054], [0058]; also Kim [0084]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Nakamura, in further view of Kim, and in further view of U.S. Publication No. 2016/0345352 (hereinafter “Langereis”).

Regarding claim 2: Li modified by Nakamura and Kim substantially teaches the terminal as set forth above regarding claim 1, but does not explicitly state “wherein the first resource used to transmit the SR request for the transmission of the first transport block is notified by using an ID indicating a set of a physical uplink control channel (PUCCH) resource, a PUCCH format, and an SR transmittable periodicity and offset.” However, these features are taught by Langereis (See, e.g., [0004]-[0006], [0024]-[0039] and [0077]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Langereis, such as the discussed parameter correlation(s), within the system of Li modified by Nakamura and Kim, in order to improve scheduling.

Regarding claim 3: Li modified by Nakamura and Kim substantially teaches the terminal as set forth above regarding claim 1, but does not explicitly state “wherein the first resource used to transmit the SR request for the transmission of the first transport block is notified by using an ID indicating a set of a period of a transmission prohibit timer after transmission of the SR, and a maximum number of the SR transmissions.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Langereis, such as the discussed parameter correlation(s), within the system of Li modified by Nakamura and Kim, in order to improve scheduling.

8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Nakamura, in further view of Kim, and in further view of U.S. Publication No. 2018/0279262 (hereinafter “Babaei”).

Regarding claim 4: Li modified by Nakamura and Kim substantially teaches the terminal as set forth above regarding claim 1, but does not explicitly state “wherein the transmitter is configured with multiple bandwidth parts (BWPs) or multiple serving cells, and in a case that a plurality of the first resources used to transmit the SR request for the transmission of the first transport block are configured, a first resource of the plurality of the first resources used to transmit the scheduling request of an active BWP or an active serving cell is used.” However, these features are taught by Babaei (See e.g., [0232], [0244]; note also [0322]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Babaei, such as the resource division functionality, within the system of Li modified by Nakamura and Kim, in order to improve spectral efficiency.

Regarding claim 5: Li modified by Nakamura, Kim, and Babaei further teaches wherein in a case that the plurality of the first resources used to transmit the SR request for the transmission of the first transport block are configured, a priority of the first resource used to transmit the SR request is also notified (See e.g., Li [0187] and [0213]; also Babaei [0177], [0179], and [0301]). The motivation for modification set forth above regarding claim 4 is applicable to claim 5

Relevant Art
9.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476